74 F.3d 1232NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Jason Bradley MATTHEWS, Petitioner-Appellant,v.George N. MARTIN, Warden;  Attorney General of the State ofSouth Carolina, Respondents-Appellees.
No. 95-6439.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 19, 1995.Decided Jan. 18, 1996.

Jason Bradley Matthews, Appellant Pro Se.  Donald John Zelenka, Chief Deputy Attorney General, Columbia, South Carolina, for Appellees.
Before HALL, WILKINS, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 28 U.S.C. Sec. 2254 (1988) petition.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, although we grant a certificate of probable cause to appeal, we affirm on the reasoning of the district court.  Matthews v. Martin, No. CA-93-3102-3-17-AJ (D.S.C. Feb. 10, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED